Case 4:19-mj-00272-CAN Document 1-1 Filed 05/22/19 Page 1 of 1 PageID #: 4


                 Case 5:15-cr-00043-F Document 152                     Filed 05/16/19          age 1 of 1


Probl9 (3/03)

                                  UNITED STATES DISTRICT COURT
                                                    for the
                                          Western District of Oklahoma

U.S.A. vs Israa Jafar Ali
                                                                                 Docket No. : CR-15-043-1-F

TO: Any United States Marshal or any other authorized officer.

                    WARRANT FOR ARREST OF PROBATIONER/SUPERVISED RELEASEE
                You are hereby commanded to arrest the within-named defendant and bring him or her,
                forthwith before the United States District Court to answer charges that he or she violated the
                conditions of his or her supervision imposed by the Courts.

 NAME OF SUBJECT:                                                 SEX:          RACE:                             AGE:
 Israa Jafar Ali                                                  Fe ale        Arabic                            24

 ADDRESS (STREET, CITY, STATE, ZIP)
 1001 North Holly Avenue, Oklahoma City, OK 73127
 TO BE BROUGHT BEFORE
 UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF OKLAHOMA


                           WARRANT ISSUED:
                           8:12 am, May 16, 2019
                           CARMELITA REEDER SHINN, Clerk


                                     Deputy Clerk




                                                          RETURN
 WARRANT RECEIVED AND                        DATE RECEIVED                          DATE EXECUTED
 EXECUTED

 EXECUTING AGENCY (NAME AND ADDRESS)



 NAME                                        (BY)                                   DATE
